OFFICE OF THE ATTORNEY                   GENERAL          OF TEXAS
                                     AUSTIN




Ronorebla 2. Sayne            Setterfleld


Deer Sk:




the writer for cooaiberetlon.
             "The queatienh66                                    f the     fire   dejmrt-
     6WDt6    Pf?((r.ldin~     tht3 PiOt                         lng   the     wunt     to




                                                         Mb      by    the    flmimnbr
                                                         6ahrg        Or the 66hl7
                                                          66Y    a fiX’86!6n      W66   -
                                                or&h,            but rho actually
                                                 100     da6    to    the t6.at that
                                                 tttsa         W66    daduet.5  -as




             yQw:    fi1’6t     gUS6tiOll   iIMO1V66      the    OOIl6tl'WfiO~Of
Section 16 ot House 61111Z58,               6ttJW6,    whlah     i6    a6    fOlhW6:
Eonotabla    8. Sayne    Ssttsrffe&d,           Waui66foner,      pa8      8!




            "Within 6ixty (60) dam lfterthlr Aat take8
     effeot l6oh tul4    paid flr6aan ma lmh put pelb
     firbmSn whose 661aI7 Or oOngen&tion   16 Fifty Dd&rS
     (%50) or more Qar month and eaah part p6ia flmm6n
     who60 6516ry 01 OOi~~M&tfOIl i6 1e66 thn   Fifty Del-
     lax-6(#bO) per Pvrnthati eaoh a6tln rolu6teer‘rlreme.n
     In the 06$&y of any ewh oitr or torn or laxwlled In
     tho ii re d8prkn8nt of ln? luch ofty or tom, who de8ln6
     hlsurelfor hi6 beneflolarie6, a6 heroinafter n6med, to
     participate in 6uOh l'UW3or the benefit6 therefrem 66
     by ttiiskot provided, 6hau.file with the.SeOretarJ-
     Tre66urer  0r the soara of ylre61en'6xtbuer ana Rbtln-
     ment ma    Trustee tr that cfty or town a atateaent in
     writing under oath that he ae6lru to partialpate In
     the bsnbrita rroa rUOh'Y'u& glting ths x&J66aa relation-
     6hip or hi6 then aotU6l dependent6 and ehall therein
     authorize 6atd pity or town or the gwarnlag body thereof
      to deaut3t   not   1666    than       0118 per   asntpm   nor   mom       th4n   three
      (3) .per eentum, the er6ot Blount thereof te be determined
      by the vote d the fire de@ertmeut of whleh 6uah penon i6
      am.embe.r,frQlhl6 sal.6ryorocuapen6ucrtloslflwholljbld
      or p6rt paid flreman.riho6e66tiry or OoiQ~n6atloiIi6 mom
      than Fifty Dollar6 (#Cl) per month, but if a part pald
      firmum nhore 6alary la 1066 than Firtf Dollara ($50) per
      month, or tifa vohnteer fil~nan the 6t6tOMUIt 6bau
      inOh     a JUti           Ma        Ul obll&on       t0   Pay   t0   add     mud
      of Tru6tee6  not       lees     than Three Dollar6 (*J) nor more then
      Fire   L80116r6 ($S)      per       wmum to be paid       ,6aml-6~uill.~,         the
      mot     a6muOt tbsreor          to   be   llk6wi6e   4etennlaed       by    rote
      0r tat3rire a0Wrtsent of.which 6u0h pe~on ia a~maaber.
      Suoh money 80 abauoted mm     661arle6'or oa6pen6atlon or
      agreed to bepeldtoboeO6m     and form apart of theFund
      herein da6ignated e6d uteblf6hdl    68 Firemen16 Reuer  6&d
      RetlrexzentFuna or that oltf or town. Fallure or z+efu66l
      to XW&O md file the statement herein pravlaed, or fall.ure
      or rem661   to allow deduotion from salary or tc pay the
      66munt herein   6psalfle(la6 herein provided on the part     0r
      my moabsr shall forfett     bi6 right   to QOrtioipdb   in UrJ
      of the bsnetitr   rroa; aala YiretPen’s  Reiibi   MU RefIXWent
      Fund. lf any 6UOb member 6han eieat POt to partioipate
      in 6uoh Iti&, he ah621 not be llable,igr 6ny Sti6m                               de&IO-
      tina nor to p6y a6 herein pmviutta.*

                                      .
    Honorable H.         Beym    s6tterfiela, CammIr6ionsr, Pam             3


                  The Le$lelature hae not 6een fit to define whet it
    meant      bg the tew *ealary or owpea6etioa.n   Tketera 8828z-y
    i6     dsiined ln W6b6ter*6 InternatIonal DlotIonary a8 beirigr
                 The reoompen68 or ao6ipeneetloapala; or 6tlgtrkte&
            to be pda,  to a per6m 6t re&ar    lnterr616 Sor 8enI08,
            86peoially to holder6 of official,exe6utlte or elerIo8l
            po6ltIon6; rix0a aompe58etlon regularly paid, 86'by the
            year, quarter, month or week.w
                  The we,authorlty           deilner th6 tann 8cWW86tiOa           a8
    belalet         .~~
                 ?That which oon6titute8, or i6 re@rded  08,.&h epdra-
            lent or reuompen88~ that whlah mk68 6ood th6 laok of v8rI8-
            tion or 6oinething8188~ t&t which bompenrator for lotisor
            prl*utloa; emeuls; ~entlon;      r60~a8e.R
              A reading al the mtlrq bill 6160lo886  tht  the word8
    W8elery or aolap6n8etIoa*6re ~lof'orodaxeapt In Sutloa 10. fh
    other pauta of the bill the word W618W    *loti 16 wed.
              A0 stated in your quwtim   Bar .l, th6 8ilax-yof the
    ilreaui ~88 $lSO.OO per month but the fIra     aetuallf re6elved
    Onlf    $1~0.00     dU6 t0 d8dU6tiOM       for   b66’ Of   tiPI).
                 ATtar a 6on8lderetIan of th6 bill a8 a *ba&k; thr
    purp0666     of                                   Out the ptoti8iOM
                   the AOt end th6 a6aner Of 68rXy'ine;
    thereof, we 6re of thb opinion that it was the latentioa at the
    Legl6littire   to repulre the meat8    to be made oa th8 bad.6 of
    the aompea6r&loa aatu6lU rrobiyed br t&e f%reman.
                  You    ore,   thererore,    edvl8ed   that   your   quritioa   X0;    1
    IO eamred           to the effeot thet the deduotlon will b8 8648 oa
    the b8818      or    @OO.OO per mnth.
                 The wmwerto          iour   eoooad wmotioa      depeadr    oa the
    eoa6truatlon or Seation           7 or   Eoure Bill,OS&      6kQT6,    whloh I‘
.   a6 r0ilorr8:
                  Wh6nev6r a perooa nrylid 68 an 6.otivofinrurduJ$
             86roUsd in any regularly aatlye iire deprtmat    in m
             elty ore tom in the State, sow wlthla or that m6 here-
             efter oane wlthh the prorislonr of,&8    A6t, 8haL beeoae
Bonorab1e.H.   Bayne sattortiold, Oaemi8rloner,~~&e 4


     phJ8ioally or mentally disable4 uhlb In and/or in'
      oon8epuence of, the pdx?onanor of his duty, aaid Board
     of TIpsfee Eey, upon his mqUbl)t, or without suoh
      request if It 8hall doem proper an6 for the $006 of
     the awartm-t,    rstlrs 8Wh p8r8& fr0m 8~mt1      88rViOe
     either upon total or partisl dlrablllty a8 the Oa8e
     may warrant  &nd rhall or&or thet   hs b8 paid from 8uOh
     Fun&, (a) it ror totddiaability, aa ammt        equal
     to one-half the average mmthly ralary of ouoh fireran,
     not to exceed the 8um of Ona IiuudrsdDollar8 ($100) p8r
     month; provided that if 8uoh anrago smthly satiry be
     Fifty Dollar8 ($60) or lam per month, or he be a rolua-
     tser firelQanwith no salary, th8 amount a0 ordered paid
     8hall not be la815than TWmty-five Dollan ($a) p8r
     month; such average monthly salary    to be bal.6 QII th8
     monthly avorap   of hle ralary tar the firs (5) year
     period, or 80 muah tharsof a8 he lolay  have fmrved, pre-
     08tIing the date or sgah retlruasnt;   or, (b) elf the
      dl88bilitJ be loE8 than t&81,           t&ll SUoh 8ulL1M ia oh!,
      juagniartor the Poard or %kU8t808 may           bo   propa-   nnd
      OOIWHX8U~t6 With t&r!drip88 Or dl8&bfiit;l; ~~Wid8d
      iurther, that if and when 8u@h di8ablUty     Bhan 88888,
      8uoh retlnlssnt   or aisabiuty 8lkwano~ mhallbo'dl8-
      oontlnued   and auoh wr8on 8hall be re8tor.d   to WSivO
      88niae    8% not b8S  than the 8am0 8daarp he MOStVred
      at ,tho time of hi8 retirelrnt for dl8abillty.”
           For the rea8on stat&    In        8lWU8T   to yoOrrQUO8~hI
Boo. 1, w8 are of the opinion that tho tlrsm8nWamhhly
bensflt8 mhould be ba88d uppon the fiv8-yWW merag                Of th8
aaountrrof money aotually rees~vet3by ruoh firema.
          Trusting that the forrgolng fully aqswore your
Inquiry, se are
                                                Tours ~0x7 truly




                                                           RICHARD El. COCK5
                                                                  A88i8taBlt


                                APrnrnD   onmolJ
                                     ,  By B.W.B.




                                         ,
                                   ,/’